                                          Case 3:15-cv-01964-WHO Document 60 Filed 01/25/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TROY BACKUS,                                       Case No. 15-cv-01964-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                 v.                                         ALTER OR AMEND JUDGMENT
                                   9
                                                                                            PURSUANT TO FED. R. CIV. P. 59 TO
                                  10     GENERAL MILLS, INC., et al.,                       PERMIT FILING OF FIRST
                                                                                            AMENDED COMPLAINT
                                                        Defendants.
                                  11
                                                                                            Re: Dkt. No. 58
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Troy Backus filed a motion pursuant to Federal Rule of Civil Procedure 59(e) to

                                  14   alter or amend my order granting defendants General Mills, Inc. and General Mills Sales, Inc.’s

                                  15   (collectively “General Mills”) motion to dismiss Backus’s complaint with prejudice (the “Order”)

                                  16   [Dkt. No. 56], and to permit the filing of an amended complaint. Plaintiff’s Motion to Alter or

                                  17   Amend Judgment Pursuant to Fed. R. Civ. P. 59 to Permit Filing of First Amended Complaint

                                  18   (“Mot.”) [Dkt. No. 58]. In the Order, I dismissed Backus’s remaining claims under the “unlawful”
                                  19   and “unfair” prongs of the California Unfair Competition Law (“UCL”) as preempted by the

                                  20   federal Food, Drug, and Cosmetic Act (“FDCA”) and Section 754 of the Consolidated

                                  21   Appropriations Act (“Section 754”). Order at 4-10.

                                  22           “In general, there are four basic grounds upon which a Rule 59(e) motion may be granted:

                                  23   (1) if such motion is necessary to correct manifest errors of law or fact upon which the judgment

                                  24   rests; (2) if such motion is necessary to present newly discovered or previously unavailable

                                  25   evidence; (3) if such motion is necessary to prevent manifest injustice; or (4) if the amendment is

                                  26   justified by an intervening change in controlling law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101,
                                  27   1111 (9th Cir. 2011). The court’s discretion to grant a Rule 59(e) motion is not limited to these

                                  28   situations. Id. Rule 59(e) is intended to “afford relief only in extraordinary circumstances, and
                                          Case 3:15-cv-01964-WHO Document 60 Filed 01/25/19 Page 2 of 4




                                   1   not to routinely give litigants a second bite at the apple.” Van Derheydt v. Cty. of Placer, 32 Fed.

                                   2   App’x 221, 223 (9th Cir. 2002) (granting a motion for reconsideration after the district court ruled

                                   3   that a claim was untimely, but statute of limitations had yet to start running). Rule 59(e) is “an

                                   4   extraordinary remedy, to be used sparingly in the interests of finality and conservation of judicial

                                   5   resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (internal quotations omitted).

                                   6   Accordingly, Rule 59(e) may not be used to raise evidence or an argument for the first time “when

                                   7   they could reasonably have been raised earlier in the litigation.” Id.

                                   8           Backus identifies no extraordinary circumstance to justify this motion. He cites no legal

                                   9   standard or particular provision of Rule 59. I assume he believes that the Order contains manifest

                                  10   errors of law because he insists that his UCL claims are not preempted by the FDCA and Section

                                  11   754. He asserts again (see Dkt. No. 50) that his claim under the “unfair” prong of the UCL was

                                  12   not premised entirely on the notion that partially hydrogenated oils (“PHOs”) were unsafe and
Northern District of California
 United States District Court




                                  13   adulterated before the compliance date, that Section 754 does not retroactively preempt his claims

                                  14   as it is contrary to the history of private state-law consumer-protection litigation, that the time

                                  15   period specified in Section 754 conflates non-enforcement with affirmative legalization of the use

                                  16   of PHOs, and that the Order is contrary to other conflict preemption decisions. Id. at 6-14.

                                  17           Backus is recycling arguments rejected by the Order. To reiterate briefly, Section 754

                                  18   states that:

                                  19                  No partially hydrogenated oils as defined in the order published by
                                                      the Food and Drug Administration in the Federal Register on June 17,
                                  20                  2015 (80 Fed. Reg. 34650 et seq.) shall be deemed unsafe . . . and no
                                                      food that is introduced or delivered for introduction into interstate
                                  21                  commerce that bears or contains a partially hydrogenated oil shall be
                                                      deemed adulterated . . . by virtue of bearing or containing a partially
                                  22                  hydrogenated oil until the compliance date as specified in such order
                                                      (June 18, 2018).
                                  23
                                       Consolidated Appropriations Act, 2016, PL 114–113, December 18, 2015, 129 Stat 2242 (2015).
                                  24
                                       Backus argues under the “unfair” prong of the UCL that the use of “unsafe” PHOs was not
                                  25
                                       outweighed by the gravity of the harm PHOs caused to him or the putative class. Complaint at ¶¶
                                  26
                                       92-98. But Section 754 states that PHOs may not be deemed unsafe until the compliance date of
                                  27
                                       June 18, 2018, so even Backus’s “unfair” UCL claim is subject to Section 754’s preemptive effect.
                                  28
                                                                                          2
                                          Case 3:15-cv-01964-WHO Document 60 Filed 01/25/19 Page 3 of 4




                                   1   Backus finds no comfort from Guttmann v. Nissin Foods (U.S.A.) Co., Inc., No. C 15-00567

                                   2   WHA, 2015 WL 4309427, at *4 (N.D. Cal. July 15, 2015) because it was decided before the

                                   3   enactment of Section 754.

                                   4          Backus’s arguments relating to Section 754’s preemptive and retroactive effects have been

                                   5   considered and rejected in the Order and in numerous decisions by my colleagues in this district.

                                   6   Order at 4-10; Walker v. Conagra Foods, Inc., 15-CV-02424-JSW, Dkt. No. 55 (N.D. Cal. March

                                   7   31, 2017); Backus v. Biscomerica Corp., No. 16-cv-03916-HSG, 2017 WL 1133406 (N.D. Cal.

                                   8   March 27, 2017); Backus v. Conagra Foods, No. C 16-00454 WHA, 2016 WL 3844331 (N.D.

                                   9   Cal. July 15, 2016); Backus v. Nestle, 167 F. Supp. 3d 1068 (N.D. Cal. 2016) (MMC). There is no

                                  10   need to revisit them here.

                                  11          The Order also addressed why conflict preemption applies to the UCL claims. Backus

                                  12   emphasizes Florida Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132 (1963) in his motion to
Northern District of California
 United States District Court




                                  13   alter or amend, so it is worth indicating why that case is inapposite. Conflict preemption can

                                  14   occur either when it is impossible to comply with both federal and state law or when state laws

                                  15   stand as obstacles to accomplishing federal objectives. Order at 4-5. Florida Lime addresses the

                                  16   first scenario, where dual compliance with a federal law which “forbade the picking and marketing

                                  17   of any avocado testing more than 7% oil” and a state law “excluded from the State any avocado

                                  18   measuring less than 8% oil content” was impossible. 373 U.S. at 142. The second scenario, the

                                  19   one relevant to this case, occurs when state law stands as an obstacle to the accomplishment and

                                  20   execution of the full purposes and objectives of Congress under the circumstances of a particular

                                  21   case. Crosby v. Nat'l Foreign Trade Council, 530 U.S. 363, 373 (2000); see also Geier v.

                                  22   American Honda Motor Co., Inc., 529 U.S. 861, 873–75 (2000) (holding conflict preemption

                                  23   applies to lawsuits that “prevent or frustrate the accomplishment of a federal objective”). As

                                  24   articulated in the Order, Backus’s UCL claims stood as obstacles to the accomplishment and

                                  25   execution of Section 754 and were therefore preempted. Order at 10. The type of conflict

                                  26   preemption based on impossibility discussed in Florida Lime is not relevant here.

                                  27          Backus has failed to show any manifest error of law and is not entitled to the extraordinary

                                  28   remedy that Federal Rule of Civil Procedure Rule 59(e) provides. Rather, he has sought a second
                                                                                        3
                                          Case 3:15-cv-01964-WHO Document 60 Filed 01/25/19 Page 4 of 4




                                   1   bite at the apple to relitigate arguments that I, and several of my colleagues, have already

                                   2   considered and rejected. Backus’s motion to amend or alter the judgment is denied and he may

                                   3   not amend his complaint.

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 25, 2019

                                   6

                                   7
                                                                                                    William H. Orrick
                                   8                                                                United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
